 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Employer contends that the petition is premature, assertingthat its present mine development operation does not have a substan-tial and representative complement.The Employer currently em-ploys 26 "service" employees and 22 "contract miners" in developingitsUranium mine.Within 30 to 90 days after the May 19, 1959,hearing date, the mine development operation will cease and produc-tionmining will begin.At that time the complement of serviceemployees will remain the same as it is at present; but the Employeranticipates that it will lose at least half of its contract miners andthat about 40 new employees will be hired. The record indicates twonew and substantial job classifications will be necessary when produc-tion commences.As it appears that the Employer presently does nothave a substantial and representative production force, we shall directthat an election be held as soon as the Regional Director shall deter-mine that a substantial and representative production force has beenemployed, but not later than August 19, 1959.The election will besubject to submission of an adequate current showing of interest.Goshen Division of The General Time Corporation.,102 NLRB 1007;see, alsoArmstrong Cork Company,115 NLRB 1578.[Text of Direction of Election omitted from publication.]Jackson Tile Manufacturing CompanyandUnited Glass & Ce-ramic Workers of North America, AFL-CIO-CLC.Cases Nog.15-CA-1054 and 15-0/1-1190. July 23, 1959DECISION AND ORDEROn April 3, 1959, Trial Examiner Arthur Leff issued his Intermedi-ate Report in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action as set forth in the copy of the IntermediateReport attached hereto.He also found that the Respondent had notengaged in other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, theRespondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].1The Respondent's requestfor oral argument is herebydenied asthe record,exceptions,and briefs adequately present the positions of the parties.124 NLRB No. 16. JACKSON TILEMANUFACTURING COMPANY219The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications and correc-tions noted below.2ORDERUpon the entire record and pursuant to Section 10(c) of the Na-tional Labor Relations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent Jackson Tile ManufacturingCompany, Jackson, Mississippi, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Discouraging membership in United Glass & Ceramic Workersof North America, AFL-CIO-CLC, or any other labor organizationof its employees, by discharging employees or by discriminatingagainst them in regard to their hire or tenure of employment or anyterm or condition of employment.(b) In any other Inanner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the aforesaid labor organization or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer James Foster and Grady Cook immediate and full rein-statement to their former or substantially equivalent positions with-out prejudice to their seniority or other rights and privileges, andmake them whole in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social se-2 In adopting the Trial Examiner's findings, we hereby correct minor inadvertances andinaccuracies which do not affect the validity of his findings, conclusions, and recommenda-tions, such as,the reference to Cook instead of Foreman. Chase in the Trial Examiner'saccount of the conversation between Cook and Personnel Director Newman and the erro-neous statement that Foster received a reprimand the same day as the "coke machineincident" rather than the morning after the "`coke machine incident."We also find itunnecessary to adopt the Trial Examiner's opinion expressed in footnote 26 that thecontents of Cook's letter may be viewed as falling within the broad purview of "charges"as used in Section 8(a) (4) of the Act. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of back pay dueunder the terms of this Order.(c)Post at its plant at Jackson, Mississippi, copies of the noticeattached to the Intermediate Report marked "Appendix A." 3 Copiesof such notice, to be furnished by the Regional Director for the Fif-teenth Region, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by it immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Fifteenth Region in writ-ing, within 10 days from the date of this Order, as to what steps theRespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent committed unfairlabor practices by reason of its discharge of Lula Mae Harper.'This notice is amended by substituting for the words "The Recommendations of aTrial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTCharges and amended charges having been filed by the Union above named againstthe Company above named,herein the Respondent,in Cases Nos.15-CA-1054 and15-CA-1190, and the said cases having been duly consolidated,the General Counselissued a complaint alleging that the Respondent had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8(a)(1) and(3) of theNational Labor Relations Act,61 Stat. 136,herein calledthe Act.Morespecifically,the complaint alleges that the Respondent discharged,because of their union mem-bership and activities,James Foster,on June 27,1957; Grady Cook, on July 18,1957; and Lula Mae Harper,on January 9, 1958.The Respondent filed an answerdenying the commission of the alleged unfair labor practices.'A hearing was heldIThe answer further alleged affirmatively that the charge in Case No. 15-CA-1054relating to the alleged discriminatory discharges of Foster and Cook had been dismissedby the Regional Director prior to the issuance of the complaint.The Respondent ap-parently contends that because of such alleged dismissal, the Board is now procedurallyforeclosed from considering the allegations of the complaint concerning Foster andCook.It appears from the formal papers in evidence that on December 2, 1957, theRegional Director administratively dismissed the charge in 'Case No. 15-CA-1054 for"insufficient evidence of violations" ; that thereafter, on December 11, 1957, the Charg-ing Party filed with the General Counsel in Washington, D.C., in accordance with theapplicable Rules and Regulations of the Board, a request for a review of the RegionalDirector's action ; and that on October 6, 1958, prior to any action by the GeneralCounsel on such request for review, the Regional Director, upon notice to all parties,and with the knowledge and tacit approval of the General Counsel,reconsidered his orig-inal action, withdrewhis dismissalletter of December 2, 1957, and thereafterissued thecomplaint in the instant proceeding based in part upon the aforesaid charge.Under thecircumstances, and by reason of the Charging Party's timely request tothe GeneralCounsel to review theRegionalDirector's then refusal,since reconsidered,to issue acomplaint on behalf of the General Counsel in Case No. 15-CA-1054,I find that thecharge inthat casedid not die;that it wasstillpending at the time the complaint JACKSON TILE MANUFACTURING COMPANY221between June 13 and 16, 1958, at Jackson, Mississippi, before the duly designatedTrial Examiner.All parties were represented at the hearing by counsel and wereafforded full opportunity to examine and cross-examine witnesses, to present oralargument, and thereafter to file briefs as well as proposed findings of fact and con-clusions of law.Briefs were received from the General Counsel and the Respondenton March 2, 1959.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTJackson Tile Manufacturing Company, a Mississippi corporation,isengaged atJackson,Mississippi,in the manufacture of ceramic tile.During the year 1956,a representative year,the Respondent shipped goods valued in excess of $200,000to points outside the State of Mississippi.The Respondent admits that it is engagedin commerce within the meaningof the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Glass & Ceramic Workers of North America, AFL-CIO-CLC, is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent commenced its operations at Jackson about March 1956. It nowemploys approximately 150 employees.The Ut,ion came on the scene shortly afterthe commencement of the Respondent's operations and thereafter conducted anactive organizational campaign which, as the Board has heretofore found, met withvigorous resistance from the Respondent.On August 15, 1957, the Union filed arepresentation petition.An election was held on December 4, 1957. The resultsof the election have not yet been fully determined; still unsettled is the dispositionto be made of certain challenged ballots ruling on which must await the outcomeof the instant complaint proceeding.The specific issues to be resolved in this case are narrow.They concern thequestion of whether three employees were unlawfully discriminated against becauseof their union or concerted activities.The employees are James Foster, who wasdischarged on June 27, 1957; Grady Cook, who was suspended on July 18, 1957,and discharged on August 1, 1957; and Lula Mae Harper, who was discharged onJanuary 9, 1958..But though the specific issues are so restricted, this case must in a sense be con-sidered as a supplement to a previous unfair labor practice proceeding involvingthe same Respondent, litigated before the Board in Cases Nos. 15-CA-999 and15-CA-1094.That proceeding involved company unfair labor practices which inpoint of time overlapped the discharges of Foster and Cook and continued untilshortly before the discharge of Harper. In that proceeding a hearing was heldbefore Trial Examiner Thomas S. Wilson in January 1958, the Trial Examinerissued his Intermediate Report on May 5, 1958, and the Board, on December 31,.1958, issued its Decision and Order (122 NLRB 764) adopting, with certain modifi-cations and exceptions, the findings, conclusions, and recommendations of TrialExaminer Wilson.As requested by the General Counsel, official notice has beentaken of the findings and conclusions made and adopted by the Board in its Decisionand Order in Cases Nos. 15-CA-999 and 15-CA-1094. The findings there madeprovide an appropriate background for consideration of the specific discharges hereinvolved.They are deemed relevant to-although by no means conclusive upon-the issue of whether the Respondent in effecting such discharges may have beeninfluenced in whole or in part by antiunion considerations.2herein was issued; and that the Board had jurisdiction to entertain the instant complaint,'duly issued, based in part upon said charge.SeeFant Milling Company,117 NLRB1277, 1280-82.2 In find no merit to the Respondent's contention that the findings in the earlier casemay not now be considered because, as the record shows, the Respondent prior to thecommencement of the instant proceeding filed with the Circuit Court of Appeals for theFifth Circuit a petition to review the Board's Decision and Order entered in such cases.In the present posture of such cases, I must consider the Board's Decision and Order, andthe findings made therein, as binding on me. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDIn its Decision and Order in Cases Nos. 15-CA-999 and 15-CA-1094, the Boardfound that during the period covered by the complaint there the Respondent en-gaged in numerous unfair labor practices of a "serious nature" aimed at defeatingthe Union's organizational efforts and the statutory rights of its employees.Amongother things, the Board found that the Respondent: (1) instituted and maintainedthroughout that period an informer system among its employees designed to ferretout information concerning union activities and the identity of union adherents;(2) engaged in surveillance of union meetings and activities; (3) interrogated em-ployees concerning their own and their fellow employees' union views, membership,and activities; (4) interfered with the right of employees to receive union handbillsor otherwise engage in union activities; (5) threatened employees with economicreprisal if they joined or assisted the Union; (6) interfered with and obstructed theBoard's investigation of unfair labor practice charges, by,inter alia,instructingemployees to give false information to a Board field examiner; (7) instructed fore-man to "watch out" for union solicitation by employees in the plant and to get ridof employees active in such solicitation; (8) discharged four employees because oftheir actual or suspected activities on behalf of the Union; 3 (9) discharged a super-visory employee (John Scroggins) because he became reluctant to commit furtherunfair labor practices on the Respondent's behalf; and (10) engaged in other actsof unlawful conduct, all as more fully appears from the Decision and Order andattached Intermediate Report set out in 122 NLRB 764.Among the management and supervisory employees who were found by theBoard in the prior proceeding to have participated actively in the unfair laborpractices engaged in on behalf of the Respondent, and who also figure prominentlyin the alleged unfair labor practices here involved, are Personnel Manager James G.Newman, Plant Manager Walter Stuenkel, Foreman Clarence Hawk, and ForemanWilber Chase.B. The discharge of James Foster1.Foster's employment history; his union activities and the Respondent'sknowledge thereofJames Foster was employed by the Respondent as a glaze machine operator fromJuly 1, 1956, to June 27, 1957, when he was discharged. Foster signed a uniondesignationcard in the fall of 1956, but did not become active in the Union's organ-izational efforts until the following spring. In March or April of 1957, he beganto take an active role in theorganizational campaign,working closely with GradyCook, and next to Cook was perhaps the most activeunionproponent among theRespondent's employees in that period. Prior to his discharge, Foster solicited uniondesignationcards from some 20 employees, usually visiting their homes for thatpurpose, and actually obtained about 8 to 10 signatures.During thisperiod, he wasalso inalmost daily contact with Union Organizer Everett Kantzar.On the basis of the findings made in the Board's prior proceeding (Cases Nos.15-CA-999 and 15-CA-1094), it is reasonable to infer that Foster's pronouncedunionactivitiesmust have come to the attention of the Respondent'smanagementvia the employees informer system the Respondent had established.It is unneces-sary, however, to rely on inference alone to establish company knowledge.Forthis record contains affirmative supporting evidence to that effect.Thus, JohnScoggins,then employed by the Respondent as a foreman, but since separated,testified that both Foster and Cook, because of their union activities, were undercompany surveillance at thetime, andthat in May or June 1957, he was specificallyinstructed by Personnel Director Newman to keep them out of his department .4Thus, too, John -Henry Smith, a former employee of the Respondent, testified thatabout May or June 1957, in accordance with prior instructions from Newman toreport anyone who mentioned the Union to him, he advised Newman that Fosterand Cook had contacted him at a nearby restaurant to solicit his membership intheUnion.Smith further testified that subsequently thereto Newman inquiredof him if Cook and Foster had been talking to him lately, and when he said "no,"Newman remarked, "Well, I wish they'd mention it to you on company timesometime," implying thereby, it is found, that this would provide Newman with ahoped for opportunity to discharge them under a company no-solicitation rule.53Two of the discharges occurred in August 1956, one in October 1956,and one onSeptember 3, 1957.ANewman's denial is not credited.5Newman denied that Smith had ever made any reportto him concerningthe Unionor any union activity.His denial is not credited. JACKSON TILE MANUFACTURING COMPANY223It is noteworthy that none of the numerous management officials who testified atthe hearing concerning Foster's discharge disclaimed knowledge of Foster'sunionactivities.2.The events of June 19 and 20, 1957Certain events occurring about a week before Foster's discharge have a bearingboth on his case and on that of Cook, more so, perhaps, on that of Cook.,On the morning of June 19, 1957, during a break period, Foster, Cook, andseveral other employees, including "Elvis Presley" Hutton, participated in a dis-cussion of the Union at the "coke" machine. Later that day, Hutton reported toFoster and Cook that Foreman Scoggins had observed him at the "coke" machinewith Foster and Cook, had told him that the Company knew they were solicitingfor the Union, and had warned him to stay away from them if he wanted to keephis job.That same day, Foster received an official reprimand from his foreman, WilberChasesThe reprimand was for failure to clean a glaze machine properly.Whenthe reprimand was given, Foster conceded that the machine had not been thoroughlycleaned of glaze.But he contended that in the past others in the same conditionhad been allowed to pass muster.According to Foster's undenied testimony, Chasedid not dispute that that was so.Foster testified that this was the first reprimandhe had ever received in the course of his employment. The Company's file on Foster,however, shows two earlier ones in addition.?Early the nextmorning,employee Billy Warren, suggested to Foster and Cookthat they had better watch their step; that a friend of his had overheard two com-pany "wheels" talking about them; that they were being watched, and the Companywas after them.Foster and Cook, as a result of the reports they received from Hutton andWarren, and perhaps also because of the almost contemporaneous reprimand givenFoster, became apprehensive over their job security and decided it was to theirinterest to talk the matter out at once with Personnel Director Newman.Theyrequested permission through their foreman, Chase, jointly to meet with Newmanto discuss with him the rumors they had heard that the Company was seeking to getthem discharged.They were allowed to see Newman separately that day.Cook'sinterview with Newman will be reported separately in the section below dealingwith his discharge.We consider here only Foster's interview,At Foster's meeting with Newman on June 20, the purpose of Foster's requestedinterview was discussed only in passing.8Newman at once took the initiative, and,before even inquiring as to the purpose of Foster's requested visit, embarked upona vigorous criticism of Foster's work record.He told Foster that he had justreceived another reprimand on him; that that was Foster's third reprimand, andthat Foster's work had "gone to hell here lately." Brushing aside Foster's disclaimerof knowledge of any prior reprimand, Newman went on to say that three repri-mands were enough to have Foster discharged.He urged Foster to resign, saying,"Why don't you just resign and keep your record clean?" Foster refused, "I'm notgoing to resign,you will have to fire me."Whereupon Newman said, "Not going toresign,huh?Well, go back to your department and go to work."IThere is an inconsistency in Foster's testimony as to whether that reprimand wasreceived on January 19 or January 20, but the reprimand is dated January 19, and Ibelieve that to be the correct date.7The two earlier reprimands were introduced into evidence.One, dated April 8, 1957,and signed by Chase, recites that Chase told Foster to clean up cardboard and boxesfrom the area around his machine and that Foster agreed to do so.The other, datedNovember 11, 1956, and signed by a previous department foreman, D, O. Stockstill,states that Foster was reprimanded for putting glaze into his machine that had not beenokayed by the laboratory.Foster denied 'any recollection of the two prior reprimands.As to the April 8 reprimand at least, Poster's lack of recollection is clearly understand-able in the light of Chase's subsequent admission that he did not advise Foster at thetime that he was giving him a formal reprimand. Foster might thus have viewed theorder,with which it is conceded he complied, as no more than a routine instruction.Whether or not the Stockstill reprimand was formally called to Poster's attention does notappear ; Stockstill, no longer employed by the Respondent, did not testify.8When Foster told Newman of the reports Cook and he had received, Newman askedFoster to disclose the names of those from whom their information was obtained.UponFoster's refusal to do so, Newman simply declared that without such 'information therewas nothing he could do. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The discharge and the assigned reason for it,One week after his interview with Newman, Foster was discharged.The Com-pany's termination notice, signed by Chase, assigns the following as the reason forthe discharge:Wilful and intentional refusal to follow instructions (Rule No. 1).This em-ployee ignored repeated instructions given by me to keep glaze machine bearingoiled, resulting in destruction of Company property.Appeared that it wasdeliberate on his part.Check of bearing by maintenance department showedthat it was dry of oil and would have to be replaced. Employee has three repri-mands on record already, due to poor quality of work.4.Description of the equipment involvedFoster's job was to operate a glaze applicator machine.The machine is a largeone, approximately 8 feet long and 21/2 feet wide.Liquid glaze is fed into themachine by a hose and is then pumped by the thrust of an impeller through a set ofsprays on raw tile which passes through the machine on a continually moving belt.The pump assembly which is set beneath the machine consists of a motor joinedby a shaft to an impeller.The shaft, which operates at 3,600 revolutions perminute, is divided into two sections, connected by a U-joint coupling.Fitting overthe coupling and completely enclosing it is a cast iron housing.Two bearingsare located inside the housing, one on each side of the coupling.While the machineis in operation oil must be constantly fed into such bearings to lubricate the U-jointcoupling.The oil is fed through two L-shaped oil lines, each about 22 inches long,extending to the outside of the machine within reach of the operator on the sidewhere he works. Screwed on the upper end of each of the oil lines is an oil cupabout the size of an ink bottle.The dropping of oil through the oil lines is regulatedby a set screw on the cups. In addition, the oil flow can be completely cut off bya cutoff lever, called a "rabbit ear," on the top side of the cup.Oil will flow fromthe cup into the line only when the "rabbit ear" is up, not when it is down. Belowthe base of the cup on the fitting where the cup screws on to the oil cup (and alsobelow the oil regulator valve) there is a glass enclosed "peep hole" through whichthe operator may observe the rate at which the oil drips from the cup into the line.It is the duty of a glaze machine operator to keep oil in the oil cups at all timeswhile the machine is in operation, and to see to it that oil is properly dripping fromthe cups leading to the line.About 4 months before Foster's discharge anotheremployee in the department was discharged for failure to keep oil in the glazemachine assembly.It is not an uncommon occurrence for the pump mechanisms on the glazingmachines to become defective, acquiring replacement or repair.9Bearings have alimited life and become defective through wear for reasons other than lack of oil.When bearings become worn or defective, the condition is normally flagged by loudrattling noise and excessive heating of the shaft.The impeller shaft also has alimited life; it may last without replacement for or little as 2 weeks or as long as 6months, according to the testimony of Foreman Chase. It appears from the testi-mony of the Respondent's witnesses, however, that when shafts get hot and burnout the trouble more usually is not at the U-joint bearings which are oiled andencased in a housing, but rather at a point near the packing box glands in the impelleritself where abrasive materials may collect.With this explanatory matter out of the way, I now turn to a consideration of theevents surrounding Foster's actual discharge.5.The conflicting evidence as to the events immediately leading to Foster's dischargeThe Respondent's specific position in this case is that Foster was discharged forfailing to carry out his duties with regard to the oiling of the bearings at the U-jointcoupling with resultant damage to the bearings and shaft.The General Counsel, onthe other hand, insists that Foster did everything he was required to do; urges thatthe entire incident that day was contrived by the Respondent to provide a pretextfor Foster's discharge, and asserts that even if the glazing machine was damaged9 Grady Cook testified that the Respondent experienced a great 'deal of pump troubleon its glazing machine, that it was not uncommon to replace "one a week anyway."The Respondent did not dispute that occasions arose where pumps had to be replaced orrepaired, but asserted that it was most unusual for a condition to develop where a machinealready in operation had to be stopped for immediate replacement or repair. JACKSON TILE MANUFACTURING COMPANY225at all that day-which he disputes-the Respondent had no basis to believe, andcould not reasonably have believed, that the fault lay with Foster.As is apparent from what has just been said, the General Counsel and the Respond-ent do not see eye to eye on all the facts.The areas of agreement and disagreementmay perhaps best be pointed up by setting out the respective versions of the GeneralCounsel and of the Respondent, as presented by the witnesses called by each ofthem.The basic conflicts will be analyzed and resolved, to the extent necessary fordecision, in the subsection to follow.(a)The evidence presented by the General CounselFoster testified: Before starting his machine at 7 a.m. on June 27, he filled both oilcups and satisfied himself by peering through the peepholes that the oil was properlydripping through the lines.10That morning, the machine appeared to him to beoperating normally in all respects.He heard no unusual noise and observed nothingelse untoward in the operation of the pumping equipment.At about 9 a.m., afterthemachine had been operating about 2 hours, he noticed Clarence Hawk, themaintenance foreman-come running from towards the back of the plant and run under the conveyorbelt by my machine and looked down in the oil cups..He then run aroundto the opposite side of the machine where the pump, the shaft and motor islocated, cut the pump off, then turned and came back to the side of the machinewhere the oil cups are located and with the flick of his wrist snatched the oilline and cut off and throwed them down in the drainage ditch under themachine..He then turns . . . and goes to the [motor] side.andstarts bending over the pump . . . calling Mr. Chase, "Willie, Willie, comehere." 11Later, Foster noticed Wilber Chase, his department foreman-[fishing] the oil cup and line out of this drainage ditch, and as he was raisingup with it in his hand, he said "It doesn't have any oil," and at that point hestopped, and [Foster] said, "Yes, it does have oil, Chase.Look you can seeit'salmost full."TlaenChase said, "Well, there's something wrong some-where." 12Thereupon [Foster's testimony continued] Foster and Chase approached Hawks.Chase asked what was the matter. To which Hawk replied, "Good God, Willie, thisman has burned the pump slam up." At this point, it was impossible to see thecondition either of the bearings in the U-joint of the impeller shaft or of the motor,because both were enclosed in separate cast housings which had not been removed.Chase asked how long it would take to repair.Hawk said several hours; that hewould have to replace the entire unit.Chase then assigned the other crew memberson Foster's machine (the placers and feeders) to other work, and directed Fosterto accompany him to Personnel Manager Newman's office.Chase told Newmanthat Foster, according to Hawk, had just burnt a pump completely up because oflack of oil and that Chase also had "more stuff on Foster."Chase then asked ifNewman wanted to call back the department and make sure, and Newman said"yes."Chase made a telephone call, asked the party at the other end if the pumpwas burned out, and then stated to Newman that it was.Newman asked Fosterhow often he filled the oil cups.Foster said he always filled them once a day,sometimes more, drawing from Newman the reply that Newman did not knowwhere the oil was going.Newman stated he wanted to check with John Landon, theplant engineer, and he asked Foster to remain in the lobby in the meantime.Abouta half hour later, Foster was called back to Newman's office and was discharged.The reason given was that he had burnt up a pump on the glazing machine.Corroborating testimony:To support Foster's testimony. the General Counselcalled two witnesses, Grady Cook and Henry Wyatt.Cook-theoperator of the1°Foster specifically recalled filling an empty oil can that morning and passing the canon to Grady Cook at the neighboring machine after filling the cups on his own machine.11Foster's testimony at this point would make it appear that there was no pause be-tween Hawk's various actions.Later, however, Foster testified that "more than a coupleof minutes" elapsed between the time of Hawk's arrival and the removal of the oil line.12Foster later testified that the oil cup in question was then one-half to three-quartersfull.Foster did not look at the other cups, to which his attention was not directed, butstated he was sure it also had oil.525543-60-vol. 124--16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDglazing machine immediately next to Foster's-testified that he specifically recalledseeing Foster fill his oil cups on the morning of the discharge while waiting forFoster to pass over to him the only oil can in the department.He also corrobo-rated Foster's testimony to the effect that the pumping equipment on Foster's machinewas apparently running smoothly prior to Hawk's arrival.Wyatt, the departmentinspector, who is still in the Respondent's employ, also corroborated Foster's testi-mony to that effect. In addition, Wyatt testified that after Hawk had stopped themachine, he made it a point to examine the oil cups on Foster's machine.One cupwas about half full; the other had "some oil, maybe a quarter." 13(b)The evidence presented by the RespondentThe testimony presented by the Respondent collides head on with Foster's as tothe occurrences between 9 a.m. and the time Foster was taken to Newman's office.As to that Chase testified as follows: At about 9 a.m. while passing Foster's machineduring a routine department check, he heard an "unusual" noise emanating fromthe pump or motor on Foster's machine. The noise was not a loud one; it probablycould not be heard above the din in the room at the point of the machine whereFoster was stationed.Except for the noise, the machine appeared to be functioningnormally, but Chase thought it should be checked anyway.Chase at the time did notsay anything to Foster about the noise or ask to have the machine stopped, butwalked to a telephone some distance away and asked Hawk to come over.Whilewaiting for Hawk to arrive, Chase attended to other duties.When Hawk arrivedshortly thereafter, Chase called Hawk's attention to the noise, and Hawk stated,"I hear it-it appears like your motor is burnt up."Hawk cut off the pump, andtold Chase to shut off the crew. Chase conversed with Hawk a few minutes aboutwhat had happened and what should be done.As they were talking, Foster joinedthem.Chase remarked that perhaps the fault was due to lack of oil.Foster atonce spoke up, stating that he had put oil in, and Chase proposed that they go see.Thereupon, in the words of Chase:We [Foster and Chase] went on around the machine . . . to the oil cups, andI said, "Foster from here it don't look like you put any oil in there," and hesaid, "I certainly did, I put it in twice." So I looked down to where I could geta clear look, and one cup didn't have any oil in it and the other cup had justa little bit in the bottom.So he [Foster] said, "Well, I don't know where itwent to, I filled them up twice, and he acted . . . pretty huffy about it. . . .Well, I reached under and unscrewed an oil cup and.I said, "It can't pos-sibly get oil with those rabbit ears down. ..The thing is shut off."He said,"I put oil in there twice this morning and I watched it drip down, it's goingsomewhere." 14 So at that time I looked around and I couldn't see any oil inthe lines anywhere. So I screwed the oil cup back on... ,15As to what followed, Chase's account is not substantially at variance with that ofFoster.Hawk testified that when he first came to Foster's machine he knew the pumpwas burnt out, not only because of the noise it was making but alsobecause [the shaft] was so hot you couldn't put your hand on it, and themotor's turning up at 3600 RPM as that was doing and no oil in the bearingswould whip that shaft so fast that it would beat it out in nothing flat.Hawk further testified that the pump was later disassembled in the maintenancedepartment and, when the housing was removed, he found no evidence of oil in the'Wyatt testified that when he made his checkbothoil lines were still attached tothe machine.This, according to him was about 21/ minutes after Hawk hadstoppedthe machine andafterhe had beard Hawk call Chase. He explained that he was led tolook at the cups because there "seemingly was something wrong with it, because they[his testimony does not say who] had just been looking at it."14Foster denied that Chase said anything to him about the "rabbit ears."",Chase's statement that he removed and replaced one oil cup would seem to givesome support to Foster's version that his conversation with Chase related to the condi-tion of only one oil cup.However, Chase testified, contrary to Foster, that both oillines were then still attached to the -machine.According to Hawk, one of the first thingshe did after cutting off the machine was to arrange to have the oil lines removed. Al-though Hawk's testimony on this detail, as on others, is contradictory, he admitted atone point of his cross-examination that he himself removed the oil lines.Hawk's testi-mony, however, may not be fairly read as reflecting that this was done before Foster's.conversation with Chase. JACKSON TILE MANUFACTURING COMPANY227bearing space around the shaft.According to Hawk, "the shaft was burned blackthrough the entire bearing space and eat up" and the bearings were also burnt out.The shaft, he said, was a complete loss.The Respondent called a number of other witnesses to confirm Hawk's testimonyconcerning the damage claimed to have been done. Plant Engineer John Landon,who, according to the Respondent, checked the pump at Newman's request prior toFoster's discharge, testified that the bearings were completely burnt out, in hisopinion because of lack of lubrication, and that the shaft was badly discolored,worn, and no longer usable.Walter Stuenkel testified that the shaft was "discolored,blue,"-in his opinion through lack of lubrication.Chase on the other handtestified that it was only the bearings that had to be replaced, not the shaft.isW. L. Owens, a maintenance employee, corroborated Hawk's testimony almostprecisely on direct examination, but on cross-examination added something notmentioned by the other witnesses.He stated that involved were not only the twobearings located in the U-joint coupling and fed through the oil lines, but also athird bearing located just behind the impeller itself in the packing gland ho-using.'''Owens testified that two of the bearings "were pretty badly worn" and one "wasworn completely out"; further, that the packing nut or bushing in the packing glandhousing was also burnt out.Other evidence in the record establishes that pumptrouble in the packing gland housing, resulting in overheating and wear to the shaft,and requiring replacement of the shaft, was a rather frequent occurrence at the time.According to the Respondent, all of the company officials mentioned aboveexamined the pump and noted the condition of the shaft and bearings by visualinspection prior to Foster's discharge.The examination was made by them, furtheraccording to the Respondent, after the pump assembly was cooled off under waterand brought to the maintenance department for repair. It is conceded that up to thetime the pump was taken to the maintenance department, the housing covering theU-joint coupling had not been removed, and therefore the condition of the bearingsand of the shaft in the bearing space could not be directly observed.Hawk testifiedthat the pump was disassembled within 15 minutes after it was brought into themaintenance department.Hawk further testified that Stuenkel, Landon, Newman,and Chase came into the department to inspect the pump shortly after it was dis-assembled.According to Hawk the work on the pump was performed by or withaid of his maintenance men-as to their identity he was sure only of Owens.Hawk'stestimony in the foregoing respects is to be compared, however, with the followingtestimony of Owens:Q. Now, when you got back to the maintenance shop [with the pump]what did you do?A.Well, we didn't do anything at the time until Mr. Hawk had gottensomeone there to look at it.Q. I see.Did you then break it down?A. No, sir.Q.Did you ever disassemble it?A. Not to my knowledge.As to the amount of oil in Foster's oil cups, there is testimony by three of theRespondent's witnesses-Hawk, Chase, and Owen.Hawk testified variously (1)that "there was a little bit of oil in one cup, not too much," and that he did not seethe other; and (2) that he did not himself see either of the oil cups, but was toldby Owens who had removed them that "there was practically no oil in them."Owens testified that "there couldn't have been more than two or three drops, if thatmuch, in either [cup]," not enough to oil the pump.At another point, he testifiedthat there was "a little oil in each one."Owens further testified, contrary to Hawk,that he handed both cups to Hawk after removing them. Chase testified that whenhe spoke to Foster at the machine he "couldn't see any oil in one [cup], andthere was just a little bit of oil in the other cup."However, in an affidavit given theBoard's field examiner, Chase had stated, "there was just a little bit of oil in [both]cups."After being shown the statement, Chase revised his testimony.He thenagreed there was some oil in one cup, somewhat less than half an inch, but morethan enough to flow into the line if the valve was open; he still maintained, however,that in the other there was scarcely enough to cover the bottom of the cup.Concerning the position of the cutoff levers or "rabbit ears" on the oil pumps,Chase testified that they were down, i.e., in a cutoff position. In that respect Chase's"The question was asked of Chase during cross-examination immediately after he hadtestified that the life of a shaft in ordinary use may be as little as 2 weeks.27 The third bearing is lubricated by grease. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony stands alone.Hawk testified that he did not check to see whether theywere up or down. Owens testified he did not notice.C. Analysis and evaluation of evidence and concluding findingsThe broad question to be decided here is whether Foster would have been dis-charged but for his union activities.The Board's decision in Cases Nos. 15-CA-999and 15-CA-1094, shows beyond question that the Respondent was violently opposedto the Union, antagonistic to employees active in its behalf, and prone to reprisalmeasures against such employees.Foster, discharged during an active period ofunion organization, was one of the most prominent union proponents in the plant-next to Cook, perhaps the most prominent-and his union activities were known totheRespondent.There is specific evidence, i.e., Personnel Director Newman'sstatement to employee John Henry Smith in June 1957, that the Respondent wasdesirous of ridding itself of Foster because of his union activities; Newman's resig-nation request of Foster a week before Foster's discharge suggests as much.Theelement of motivation is thus clearly established.All this, of course, does not alone prove that Foster's discharge was unlawful.Foster's union activities did not grant him immunity from discharge for propercause.The Respondent's contemporaneous flagrant unfair labor practices andstrong antiunion attitude may require that its stated reason for Foster's dischargebe subjected to closer scrutiny.But it does not remove the burden which is on theGeneral Counsel to show that it was not the stated reason but the union reasonthat prompted the action.In this case, however, I believe that burden has been met. From my considerationof all the testimony and appraisal of the witnesses giving it, I am persuaded that afair preponderance of the more credible evidence supports the conclusion that thestated reason was not, hence by reasonable inference the union reason was, thetrue reason for Foster's discharge.The basis for my conclusion is explicated below.The asserted "cause" for Foster's discharge is that he failed to follow instructionsto keep the glaze machine bearings oiled, thus causing damage to the machine. Itmust be noted at the outset that the assigned basis for the discharge is not thedamage to the machine, but the failure to follow instructions.The Respondentdoes not claim that it regards its machine operators as, in a sense, insurors of itsequipment, holding them responsible for damage thereto even when the employeesare without fault; nor can it, for the evidence in this case is to the contrary.Thealleged damage to the machine is relevant only as it may tend to supply circum-stantial confirmatory evidence that Foster failed to do what he was supposed to do.Specifically, the Respondent claims Foster failed to follow instructions in that heoperated the machine (1) with the oil cups dry of oil, and (2) with the "rabbitears" in a cutoff position.On the issue of whether the oil cups contained oil, the Respondent relies on thetestimony of Chase, Hawk, and Owens; the General Counsel, on that of Foster andWyatt, all as set out above.The testimony of the Respondent's witnesses, as hasbeen shown, was contradictory and vacillating, appeared to me to be marked by apointed effort to cover up for the Respondent, and impressed me, both when givenand as set out in the record, as unreliable.On the other hand, though Foster was aninterested witness, a factor I take into account, Wyatt was not.Wyatt had no reasonto fabricate, and, as one still employed by the Respondent, I believe he would havebeen reluctant to do so adversely to the Respondent in any event. By his demeanor,he impressed me as truthful. I credit his testimony, and find in accordance therewiththat when the pump was shut off one of the oil cups was about one-half full and theother close to a quarter full.On the question of whether the cutoff levers were then up or down, only one wit-ness, Chase, claims to have then observed the position of the levers, and he says theywere down. Foster testified-with what I consider commendable candor rather thana purpose to equivocate-that he had no specific recollection of noting the positionof the "rabbit ears" earlier that morning.He was sure, however, that they must havebeen in a flow position, for he distinctly remembered looking through the peepholesafter filling the oil cups that morning and seeing the oil dripping from the cups intothe lines, a condition possible only if the levers were up.Foster further testifiedthat after the machine was cut off he took no special notice of the position of the"rabbit ears."He avers that he had no reason to do so as they were not called to hisattention.He has no recollection of Chase saying anything to him on the subject.Other testimony also' bears importantly on the same factual issue.Thus, Foster,testified that, he filled both oil cups at 7 a.m., and his testimony in that respect wascorroborated by Cook.There is no dispute that the oil cups were substantially lessthan full 2 hours later when the pump was cut off. If in fact the cups were filled at JACKSON TILEMANUFACTURINGCOMPANY2297 a.m., the subsequent subtractionmustmean the levers were in a flow position.Onthe other hand, witnesses for the Respondent averred that subsequent examinationof the pump in the U-joint coupling area under the housing showed the bearings andshaft to be burned through lack of lubrication. If so, this would be evidencetendingto support Chase's testimony that the "rabbit ears" were down. It would not, ofcourse, establishper forcethat the flow of oil was cut off at the cups-the stoppagemight still be due to some other obstruction or mechanical defect 1s-but that wouldbe a matter going to weight, not relevancy.After taking into account and evaluating all the conflicting testimony, I am con-vinced that the weight of credible evidence is on the side of the General Counsel onthe "rabbit ears" issue.My conviction is supported largely by the following,consideration:1.Foster had worked on the job for a year. It was a routine procedure for himto fill the oil cups at the beginning of the day and to check the flow of oil into thelines.The fact that he never failed to do this before does not of course prove thathe may not have been negligent on the day of his discharge, but it makes thisunlikely.2.Foster's testimony that he filled the cups on the morning of his discharge wassupported by convincing detail and appeared to me to carry the stamp of conviction.It is not disputed that on the day of his discharge Foster had also insisted vigorouslythat he had done so. Foster's testimony in this respect was persuasively corroboratedby Cook, who by his general demeanor and overall testimony, impressed me as acredible witness.3.Chase's testimony that he observed the "rabbit ears" in a cutoff position does notimpress me as reliable.His accompanying testimony that he noticed at the sametime that "one cup didn't have any oil in it and the other cup just a little bit at thebottom" has been discredited, partly on the basis of Chase's own prior inconsistentaffidavit and subsequent admission-thereby also reflecting adversely on his credi-bility as to the point at issue.Moreover, Chase's testimony in other respects-particularly with reference to Cook's discharge-proved demonstrably incredible. Iattachmuch weight, too, to the fact that Chase's testimony was not corroboratedeither by Owens or Hawk, both of whom also saw the cups that morning. It seemsto me that if Chase had found the "rabbit ears" down, he would at least have calledthat to the specific notice of Hawk, who as maintenance foreman would be interestedin determining the precise cause of the alleged damage to the machine. Further, sofar as appears, nothing was said by Chase to Newman about the "rabbit ears" beingdown, nor by Newman to Foster. The specific accusation made at that time wasthat Foster had damaged the machine by not having oil in the cups-an accusationwhich Foster denied, credibly it has been found.4. If the "rabbit ears" were down, it would mean that the oil flow was cut off forat least 2 hours before the pump was stopped. I consider that unlikely in the lightof Hawk's testimony that with "the motor turning up at 3600 RPM . . . and no oilin the bearings [it] would whip the shaft so fast it would beat it out in nothingflat."5.There are a number of contradictions and inconsistencies in the testimony ofthe Respondent's witnesses concerning the damage to the pump, and the allegedcause of it, that tend to render their testimony suspect in that regard.Thus, for ex-ample, the assertion by some of the witnesses that the bearings were "completely"burned out and the shaft "eat up" and a complete loss, does not square with Chase'sadmission that the pump immediately before it was shut off seemed to be functioningnormally, except for a slight noise.Undisputed evidence in the record shows thatnormally where bearings become worn or the shaft becomes damaged, the conditionisflagged not only by a loud rattling noise but by a malfunctioning of the pump.Further, Owens' testimony concerning the third bearing and the damage to the pack-ing nut, not mentioned by the other Respondent's witnesses, suggests that the major:damage, if any there was, was caused by a condition other than a lack of flow of oil18Two of the Respondent's witnesses-Hawk and Owens-conceded that it was "pos-sible" for the oillinesto get clogged up through trash or water getting into the oil.Another, Landon, testified to the contrary, but I do not find his testimony persuasive.The record shows that the Respondent's maintenance employees followed a standard pro-cedure whenever a pump was brought there for repair to wash out the lines with kero-sene and to run a rag through the lines to clear out any foreign matter that might clogthem.Indeed, that precise procedure was followed in the case of the lines removedfrom Foster's machine.Hawk testified that the rags run through Foster's lines showedno evidence of foreign matter or of oil in thelines.But he also conceded in effect thateven if there were, the earlier application of kerosene would have washed it out. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the cups.Finally, it is to be noted that Hawk's and Landon's testimony thatthe shaft was badly eaten up and no longer usable, is not fully supported by Stuenkelwho testified that the shaft was simply discolored, and is markedly at variance withChase's testimony that only the bearings, and not the shaft had to be replaced.There is disputed testimony in the record which, if credited, would tend to supportthe General Counsel's assertion that there was nothing wrong with the pump, andthat the Respondent created the entire 'incident as a pretext to discharge Foster.Whether such testimony should be credited, and whether, if credited, enough wouldappear to support a finding to that effect, are questions, however, I consider unnec-essary to resolve.I am satisfied in any event, for reasons already set forth, thateven if the Respondent in good faith believed the pump was out of order at thetime, it had no valid basis for believing Foster at fault, but seized upon the occasionas an excuse to fire Foster who waspersona non gratawith it because of his unionactivities.Among the circumstances indicating that the Respondent was more intentupon finding an excuse to discharge Foster than in establishing responsibility forthe pump trouble are the following: (1) Chase's failure to apprise Foster of possiblemachine trouble before calling Hawk; (2) the haste with which Chase in effectaccused Foster of not having oil in his cups before ascertaining the true facts; (3)Hawk's equal haste in announcing that the pump was burned out and Foster at.fault, though the pump had been functioning normally up to that time, its conditioncould not be definitely ascertained until the housing was removed, and no facts werethen available to Hawk to indicate that Foster had not carried out his duties; (4)the fact that Foster was immediately taken to Newman's office and recommendedfor discharge on the ground that he had burned out the pump, though the precise.condition of the pump had not yet been determined by removal of the housing;and (5) the disclosure in Owens' testimony that the Respondent did not disassemblethe pump while purporting to make an investigation of the cause of the trouble.On all the evidence, and for the reasons above set forth, I conclude and find thatFoster was not discharged for the reason assigned by the Respondent, but ratherwas discharged because of his union activities.By such discharge, I further find,.the Respondent violated Section 8(a)(1) and (3) of the Act.D. The suspension and discharge of Grady Cook1.The events leading to Cook's dischargeGrady Cook, a glazing machine operator, was employed on May 1, 1956, and:worked until July 18, 1957, when he was suspended.The Respondent concedes.his competence as an employee.Cook joined the Union in June 1956, and prior tohis discharge became one of the leading, if nottheleading, employee organizers inthe plant.During the spring of 1957, he visited the homes of numerous employeeswith Union Organizer Everett Kanatzar.According to his testimony, he spokeabout the Union to about 65 percent of the Respondent's employees, and succeeded'in obtaining about 10 to 12 designation cards.He was in almost daily contact with-Union Organizer Kanatzar.The record shows that the Respondent through its employee informers was advisedat least in part of Cook's union activities.There is also specific evidence thatPersonnel Director Newman viewed Cook's activities with antagonism.Thus, as:found above in the discussion of Foster's case, Newman on one occasion in June-1957, inquired of employee John Henry Smith whether Cook and Foster had beentalking to him lately about the Union.Upon being told that they had not, Newmanremarked, "Well, I wish they'd mention it to you on company time sometime,"thereby implying, as has earlier been found, that Newman would welcome anexcuse to discharge Cook and Foster.Thus, too, as appears from the testimony ofLloyd Graves, a foreman in the Respondent's employ until the end of 1957, New-man, in the course of a conversation with Graves in May or June 1957 concerningemployees who might be participating in the Union, remarked that he knew Cookwas active and that he would "give his right arm" to get Cook out of the plant.19The story of Cook's termination begins with certain incidents which occurred onJuly 19 and 20, 1957, and which have already been reported in the discussion ofthe Foster discharge case. It will be recalled that following the "coke machine"incident on July 19, Cook and Foster 'received reports or rumors from fellowemployees indicating to them that they were under surveillance by the RespondentID Graves' testimony although denied by Newman, is credited.Graves, disinterestedin the outcome of the case, impressed me as a credible witness.He was not cross-examinedby the Respondent. JACKSON TILE MANUFACTURING COMPANY231because of their union activities and that the Respondent was seeking to get rid ofthem; further, that Cook and Foster, as a result of what they had heard, asked fora meeting with Personnel Director Newman and were allowed to see him separately.When Cook met with Newman on June 20, he told Newman of the reports heand Foster had received that the Respondent was preparing to fire them.Newmanin effect denied the truth of the reports and then went on to press Cook to revealthe sources of his information.Cook, however, declined to divulge the identity ofhis informants on the ground that he did not want to jeopardize their positions.Newman stated that unless he knew from whom Cook obtained his information,there was nothing he could do about tracing down the reports.That was about allto the incident.Nothing further was mentioned about the matter until the timeof Cook's suspension, about a month later.On July 16, 1957, Foreman Hawk approached Cook at his place of work, andsaid, "Cook, you've got a lot of friends in your department, haven't you?"Cookreplied, "Well, I hope so, Hawk."Hawk then said, "Well, I thought I would tellyou that some of the employees in your department are signing statements againstyou that you are violating company rules [against] soliciting on company time."Cook told Hawk that he had never in fact violated the Company's no-solicitationrules and that he was ready to confront his accusers to deny their alleged statements.He asked Hawk to name the employees who were charging him with the ruleviolation.But at that point Hawk simply turned and walked off.20That evening, after consulting with Union Organizer Kanatzar, Cook sent theRespondent by registered mail, with a copy to the Board's Regional Office, the fol-lowing letter:JACKSON,MISSISSIPPI,Mr. JAMES G. NEWMAN,Personnel ManagerJacksonTileManufacturingCompanyJackson,MississippiJuly 16, 1957.DEAR MR. NEWMAN: This morning I was told by Foreman Hawks that twoor three employees in the Glaze Application Department was willing to swearthat I had solicited them for membership in the union. This a deliberate lie asI have strictly observed all plant rules and I have been very careful to refrainfrom talking union during working hours. It is obvious that employees havebeen questioned and urged to make these false statements against me. There-fore not only are these persons lying but are a part of a plan to coerce andintimidateme.As you know, I have discussed with you in person certain threats made byagents of the company that I was to be discharged for my activity and member-ship in the union. I would appreciate again the opportunity to discuss thismatter with you in the hopes that this matter can be cleared up.You are aware and probably know that I am a member of the Union. Beinga member of the union is a legal right which the company can not for longdeny me or any other employee.As a member of the union I have beeninstructed by union representatives not to solicit union membership duringworking hours, this advice I have followed to the letter.My purpose in calling this matter to your attention is to see to it that myrights as an American are not denied me by threats,intimidation,coercionand discrimination.As an employee and a member of the union I invite your cooperation to makemore tile and less trouble.Yours truly,cc:National LaborRelations BoardFifteenth Region820 LowichBuilding2026 St. Charles Ave.New Orleans 13, Louisiana(S)GRADY COOK.,On the afternoon of the following day, Cook was summoned to Newman's office.Present there,in addition to Newman,were Mrs. Hunter,the assistant personneldirector, and Joe Jack Hurst, the Respondent's attorney.Attorney Hurst questioned20The findings in this paragraph are based upon Cook's testimony.Hawk denied mak-ing the statements attributed to him.Cook's testimony was replete with detail as to time,place,and content, and tinder all the circumstances appears to me to be entirely plausible.I consider it highly unlikely that Cook would have contrived this Incident.Hawk's baredenial was unconvincing.I credit Cook. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDCook at length about the letter, while Mrs. Hunter took shorthand notes of what wassaid.Attorney Hurst appeared to be particularly interested in why the letter wassent by registered rather than by ordinary mail, who was responsible for writing it,what purpose was intended to be served by the letter, and what ought to be doneabout it.Cook suggested that Hawk be called to the meeting and asked to identifythe persons who were signing statements against him.When Hawk arrived, AttorneyHurst asked him if he remembered having a conversation with Cook the previousmorning.Hawk at first denied that he and Cook had any conversation at all, butlater,when Cook brought to Hawk's attention that another employee, Bill Warren,was with Cook when Hawk first approached his machine, Hawk stated that he mighthave asked Cook how his "machine was running or something like that."However,he still denied making the specific statements Cook attributed to him.21At thatpoint,Attorney Hurst pressed Cook to state whether he was calling Hawk a liar.Cook declined to make any such broad declaration. "No," he stated, "[he] wasn'tcallingMr. Hawk a liar, but it was obvious someone was telling a lie, the employeeswho were signing statements against [him]." In response to further questioning,Cook agreed that he was the one to be held responsible for writing the letter.Atthe conclusion of the meeting, Newman told Cook to return to work.Early the next morning, July 18, before work began, Foreman Chase told Cookto accompany him to Newman's office. On the way to the office, and again afterthey arrived there, Chase accused Cook of filing "a bunch of charges against theCompany last night," an accusation which Cook then denied.Chase told Newmanthat production was off in his department for the "last day or two," drawing fromCook the comment that production had not been off on his machine as might readilybe verified from a check of the production records.Chase then added that in anyevent he did not want anybody in his department causing trouble.At that pointNewman told Chase to return to his department.After Chase left, Newman asked Cook to retract his letter, but Cook refused todo so.Newman then brought up the subject of Cook's visit to him a month before,when Cook had referred to reports he had received that the Company was seekingto get rid of him and Foster.As appears from Cook's undenied testimony, Newmansaid, "Grady, if you can't tell me who the people was that told you that the Companywas after you, it looks like we are going to let you go. If you tell me who they arewe'll call them in and see what we can do about it." Cook, however, adhered to theposition he had taken on June 20, and declined to divulge the names of his inform-ants on the ground that the reports had been given to him in confidence.At theend of their meeting Newman advised Cook that he would either have to retracthis letter or stand indefinitely suspended from employment until such time as hesubstantiated the charges he had made.Cook thereupon left the plant, never toreturn to work.That same day, following Cook's suspension, Chase called a meeting of the em-ployees of the glaze applicating department.Chase told the assembled employeesthatCook had been indefinitely suspended because of the letter he wrote theRespondent. -Prior to Cook's suspension, his letter to the Company had been left as a privatecommunication to the Respondent (except for the copy sent to the Board) and hadnot been published or circularized to employees.22However,afterthe suspension-it is not clear whether it was on the same afternoon or the following day-the21Cook testified that Warren was with him that morning when Hawk approached them,but that Warren had then walked off to perform work tasks and was not in a positionto hear the conversation in question.Warren, still employed by the Respondent, corrobo-rated Cook's testimony in that respect.Warren testified that on the day of Cook'ssuspension, he gave a statement to the Respondent to that effect.22Newman testified that even before Cook's suspension,Cook's letterand the chargescontained in it were known by management to be common knowledge throughout the plant.His testimony in that respect is not credited.Newman purported to base hisgeneralizedtestimony upon (1) a report which he says Chase made to him on the morning of Cook'ssuspension and (2) upon what he had "heard throughout the plant" that day.Newman'stestimony, however, was not supported by Chase.Chase conceded in effect that Cook'slettermore likely did not become generally known until after the issuance by theUnion of the leaflet later to be referred to.At another point he testified that he him-self did not know of the letter until Newman called him Into his office on the morningof the suspension.Moreover, plant talk that day, if any, could not have come to New-man's earsbefore thesuspension,for it will be recalled that Cook was called to New-man's officebeforework began that day and thathis suspensionfollowed shortlythereafter. JACKSON TILE MANUFACTURING COMPANY233Union issued and distributed to plant employees a leaflet protesting Cook's indefinitelayoff and setting forth in full the Union's version of what occurred.Attached tothe leaflet was a copy of the letter which Cook had sent the Respondent.Distri-bution of the leaflet was made by Cook, among others.On July 22, 1957, Cook wrote Newman, protesting his suspension and stating thathe was still available for employment.Newman replied under date of July 24,1957, stating that unless Cook presented evidence before August 1, 1957, "to sub-stantiate the charges which you made against one of our supervisors and concerningother matters," Cook might consider his suspension permanent.Nothing more of consequence occurred, and, on August 1, 1957, the Respondentterminated Cook finally.2.The Respondent's asserted reasons for Cook'ssuspensionand dischargeCook's termination notice states that he was suspended "because of talk and actionsagainst the Company and other employees" and that he was subsequently dischargedbecause of his failure "to prove the charges he made."The Respondent called two witnesses-Chase and Newman-to support the actionit took against Cook.Chase's testimony on this subject was vague, contradictory,confusing, in material respects inconsistent with otherwise clearly established recordfacts, and generally unimpressive.23According to Chase, it was he, and he alone,who made the decision to suspend Cook.The principal reason influencing hisdecision, he would have it appear, was that Cook had bypassed him by addressingthe letter of July 16 directly to Newman.This, he says, contravened company in-structions to employees to take up their grievances directly with their departmentforemen.He claims to have been "shocked" by Cook's conduct in going over hishead, explaining that such conduct would have the effect of undercutting his au-thority as foreman.An additional reason indicated by Chase-although his testi-mony in this respect is somewhat confusing-was that Cook in his letter had attrib-uted to Hawk certain statements which Hawk had denied making, and which in hisopinion Cook had failed to substantiate.Chase specifically referred to Cook'sassertions of what Hawk had said concerning information received by Hawk fromemployees.Chase testified that if those assertions by Cook were allowed to standunretracted and unpunished, he felt it would prove damaging to the morale of hisdepartment and would impair the confidence of employees in their supervisors.24Newman, contrary to Chase, testified that the decision to suspend Cook was notChase's alone, but a joint decision by the two. (From the chronology of events setout above, however, I am satisfied that the decision was primarily Newman's andthat Chase had little, if anything, to do with it.)Newman did not refer to thebypassing of the foremanas a reasonfor the suspension action.According toNewman, Cook was suspended primarily because of the accusation he had madeagainst Hawkin hisletter.Newman explained that he viewed the letter, particularlyafter Hawk had denied making the statements therein attributed to him, as an attackupon Hawk's veracity and character, which, if allowed to remain uncorrected, wouldplace in jeopardy Hawk's authority as a supervisor.Consequently, testified Newman,he felt that Cook should either retract his letter or sustain the burden of provingto the satisfaction of the Respondent that the statements he attributed to Hawkin fact were made. Just how Newman expected Cook possibly to meet that burdenof proof-since it was at best Cook's word against Hawk's; since Newman was thenaware, as his own testimony reflects, that there were no witnesses to the actualconversation; 25 and since Newman felt that presumptive credit must be given Hawk-Newman's testimony does not make clear.From the Respondent's brief, and the authorities it cites, it appears that theRespondent relies upon the testimony of Chase and Newman, as set out above, andrests its defense basically upon the following two grounds that: (1) Cook wasinsubordinate in going over his supervisor's head to address his complaint directly toNewman, and (2) Cook made false, improper, and offensive charges against the=To the extent that Chase's testimony is Inconsistent with the facts that have beenfound above, it is not credited.24To Illustrate, Chase gave the following example : "Well, if I've got a grievance Iwouldn't want to take it to him [foreman]because it may be In confidence and It wouldZsNewman testified that at the meeting attended by the Respondent's attorney theday prior to the suspension,Cook, though first stating that his conversation with Hawkhad been witnessed by another employee (presumably Warren), had later concededthat that witness had walked away before the actual remarks in question were made. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, specifically against Foreman Hawk, which he refused to recant andfailed to substantiate to the satisfaction of the Respondent, thereby disclosing aninsubordinate attitude toward management that rendered him unfit for furtheremployment.3.Analysis and conclusionsThe first of the Respondent's two asserted grounds may be quickly disposed of.The record is clear, and I find, discrediting Chase's testimony to the contrary, thatCook's claimed insubordination in going over Chase's head had no significant bearingupon the Respondent's decision to suspend and later to discharge him.No suchreason was stated to Cook at or prior to the time of his suspension, nor in theRespondent's letter to Cook that followed, nor in the termination notice; nor didNewman, who it has been found was the principal actor in the suspension action,advert in his testimony to any such consideration as a basis for the action taken.That assertion comes now as a transparent afterthought.The Respondent's second asserted ground-the one related to accusations Cookmade in his letter-was, of course, clearly indicated as a moving reason for thesuspension and ultimate discharge.There may perhaps be some question as towhether the stated reason was the real reason, or merely a pretext, for the actiontaken.There are undoubtedly circumstances present in this case tending to indicatethat the Respondent, or at least its personnel director, Newman, was anxious tocome upon some acceptable excuse to get rid of Cook, ostensibly for cause, but ac-tually because of his role as the plant's outstanding union proponent.Whether thetotal circumstances add up to enough to warrant a reasonable inference that Cook'sletterwas simply seized upon by the Respondent as a convenient pretext to eliminateCook because his previous union activities had already made him undesirable to theRespondent as an employee, is, however, a question that need not be reached forpurposes of decision here.Accepting the position of the Respondent that Cook'sletter to Newman of July 16 was the impelling reason for his separation, I thinkit clear nevertheless that the action taken was violative of the Act-and this for thereasons that follow:Cook had not in fact violated the Respondent's no-solicitation rule.He wastherefore justified in assuming from Hawk's declaration that employees were signingstatements accusing him of such a rule violation that the Respondent, on the basisof false evidence was seeking, or at least considering, discriminatory action againsthim.From Hawk's remarks, Cook could also reasonably infer that if employeeswere willing falsely to swear that he had violated the no-solicitation rule, the em-ployees must have been questioned by management representatives and promptedto do so.Of course, if Hawk's assertions were untrue, the very making of themreflected a coercive design. In any event, Cook was warranted in concluding fromwhat Hawk said to him that the Respondent was seeking to restrain him in theexercise of his statutory rights. In effect, Cook's letter did no more than call thesematters to the Respondent's notice.In addressing his letter to the Respondent-with a copy to the Board's Regional.Office-Cook's declared purpose, and I believe his true purpose, was simply to defendand protect his statutorily guaranteed right to engage in union organizationalactivities, free from employer discrimination, coercion, or restraint.Since his letterwas in furtherance of that right, it was in itself an exercise of that right,and, assuch, was protected conduct under Section 7 of the Act.26The Respondent's sus-pension and discharge of Cook for having exercised a right safeguarded by Section 7was therefore on its face violative of Section 8(a)(1) of the Act.And since, under2GCf.Personal Products Corp.,108 NLRB 738, 749;Serve-Air Aviation, Stallings AirBase,111 NLRB 689, 704. The cited cases hold that the filing of charges, or the givingof testimony relating to unfair labor practices, is embraced within the coverage of Sec-tion 7 as activities for mutual aid and protection that employees have a right to engageinwithout coercion or restraint.Although perhaps not precisely in point, the citedcases are nevertheless analogous in that they flow from the basic premise that the de-fense and protection of guaranteed rights is inherently a part of the exercise of suchrights.This, too,may be noted : The Respondent was aware at the time of Cook'ssuspension that a copy of his letter had been addressed to the Board's Regional Office.Although not a formal charge on the Board's official form, the contents of the lettermay be viewed as falling within the broad purview of "charges" as used in Section8(a) (4) of the Act. It is fairly to be inferred that the demand for the retraction of theletterwhich the Respondent imposed as a condition for Cook's further employmentincluded a demand for the withdrawal by Cook of the copy of the "charges" be had filedwith the Board. JACKSON TILEMANUFACTURINGCOMPANY235all the circumstances herepresent,the action taken was such as inherently to dis-^courage membership in the Union, it was also violative of Section 8(a)(3).27It is quite true, as the Respondent urges, that the statute does not protect every-thing an employee may say or do in the course of union or concerted activity.Reprehensible behavior by an employee though occurring in the course of suchactivity may remove an employee from the Act's protection. Perhaps such a situa-tionwould have been present here had the record established that Cook's accusationswere false; in that event an inference might also have been warranted that theyweremalicious 28But, as has been found, Cook's letter truthfully reported thesubstance of what Hawk had said, and the relatedcommentsthere made were basedupon inferences that Cook could validly draw.The record thus supports a findingthat Cook in writing to Newman actedin goodfaith,without malice, and for aproper purpose.Under these circumstances, even if it be assumed that the Re-spondent sincerely, albeit erroneously, believed that Hawk had not made the remarksattributed to him, and in good faith suspended and discharged Cook for makingwhat it therefore mistakenly considered to be false and malicious accusations, thiswould provide the Respondent with no defense.For though the Respondent's con-4duct might not then be viewed as morally censurable in itself, it must be rememberedthat Cook, too, was free from blame, and as between Cook who was the victim ofthe mistake and the Respondent who made the mistake,it isonly just that theRespondent bear the burden of its own error rather than shift that burden to Cookwho could not guard against it and whose statutory right was infringed by it.Thelaw is clear that once it is otherwise established by the primary facts that an em-ployee's statutorily protected rights have been trenched upon by his discharge, it isimmaterial to a finding that the law has been violated that the discharge was basedupona mistaken belief and not motivated by union hostility or ill intentions.Aswas explainedin a parallelsituationby the Court of Appeals for the Third CircuitinCusano v. N.L.R.B.,190 F. 2d 898, 902-903:Petitioner urges.that whether or not a discharged employee actually makesa false statement is irrelevant so long as the employer reasonably believes hedid and so long as the employer actually discharges the employee on thestrength of that belief. It is true that an employer may discharge an employeefor a good reason, a bad reason, or no reason at all. . . . This rule, however,is necessarily limited where an employeeis engagingin activities protected bythe Act..To adopt petitioner's view would materially weaken the guar-antees of the Act, for the extent of employees' protected rights would be madeto vary with the state of the employer's mind.We conclude that if the conductgiving rise to the employer's mistaken belief is itself protected activity, then theemployer's erroneous observations cannot justify the discharge.Accord:N.L.R.B. v. Industrial Cotton Mills,208 F. 2d 87, 91 (C.A. 4);29SaltRiver Valley Water Users' Association v. N.L.R.B.,206 F. 2d 325, 329 (C.A.9); 30Hill & Hill Truck Line, Inc.,120 NLRB 101;The Marlin Firearms Company,116NLRB 1834, 1840.Relying mainly onN.L.R.B. v. Blue Bell, Inc.,219 F. 2d 796 (C.A. 5), the Respond-ent urges that it was nevertheless warranted in taking the action it did against Cookbecause, so it claims, Cook's letter was couched in such disrespectful and offensivelanguage as to disclose a defiant and insubordinate attitude toward management,thereby rendering him unfit for further service and making disciplinary actionnecessary if managerial authority and plant discipline were to be maintained.Butthis casedoes not presenta Blue Bellsituation.InBlueBellthe discharged em-ployee wrote and widely circulated a letter in which she attacked the integrity andpersonal character of the Company's vice president. In that case the employee inher letter repeatedly denounced the officeras a "liar" andcharacterized him as aperson having "an obvious contempt for the truth."And, when called to account by'n In any event, whether viewed as a violation of Section 8(a) (1) alone, or of both8(a) (1) and (3), the remedy necessary to effectuate the policies of the Act would bethe same.8For a good discussion of this subject, see,El Mundo Broadcasting Company,108NLRB 1270."Nor does the Act expose the innocent employee to the hazard of 'his employer'smistake where the consequences of this mistake is to divest the employee of a right guar-anteed by the Act."30 "That the [employer] may have acted in good faith believing itself justified in dis-charging [the employee] is not material where the activity for which he was dischargedwas actually protected by the Act." 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company's officials, the employee stated "I called him a liar because he is a liar."In the instant case, the employee (Cook) truthfully reported what a supervisor(not his own) had told him and the inferences he reasonably drew from the super-visor's remarks.He made no attempt to impugn the integrity or character of thesupervisor.As a reading of the letter shows, Cook put the lie not to the supervisorbut to the employees who, he was told, had informed the supervisor that he hadviolated the no-solicitation rule.Any doubt as to Cook's intent on this score wasdispelled the following day when, under questioning by the Respondent's attorney,he made clear that he "wasn't calling Mr. Hawk a liar," he was simply stating that"some one was telling a lie, the employees who were signing statements against[him].")Moreover, unlike the employee in theBlue Bellcase, Cook did not publishhis letter for all to see; the Union did so, it is true,afterhis suspension, but by thattime the Respondent had already taken reprisal action, and the Union was thenentirely within its rights in publicizing the facts of the alleged unfair labor practices.The language of the letter was perhaps strongly phrased, but under all the circum-stances not unduly so.Considering the purpose for which the letter was written,I do not think that what was said in it exceeded the permissible bounds of protectedactivity.IfCook was defiant in his attitude, and to some measure he was, hisdefiance was of the Respondent's seemingattempt to interfere with his statutoryrights, not of the Respondent's right to exercise legitimate managerial auhority. Itisof no moment that the Respondent may nevertheless have regarded Cook's atti-tude as insubordinate, for in determining the legality of its action, the provisions ofthe Act and not the Respondent's subjective state of mind must control.It is concluded and found that, by indefinitely suspending Cook on July 18, 1957,and thereafter discharging him, the Respondent violated Section 8(a)(1) and (3)of the Act.E. The discharge of Lida Mae HarperLula Mae Harper was employed by the Respondent on April 9, 1956; was laid offduring a curtailment of operations in November 1956; was recalled in January1957; and then worked until January 9, 1958, when she was discharged, discrimina-torily according to the General Counsel.Harper, a close friend of Lee Kelly Perry,whose name figures prominently in the findings made in Cases Nos. 15-CA-999 and15-CA-1094, joined the Union in August 1957, was largely instrumentalin winningover Perry to the Union side, and between August 1957 and December 4, 1957,when the representation election was held, was exceptionally active, working alongwith Perry, in soliciting union designation cards from other employees in the plant.It is reasonable to infer from her prominence in union organizational activities thattheRespondent through the informer system it maintained in the plant wasaware at least to some extent of her interest in the Union. There is also corrobo-rated testimony which, though controverted, I credit, indicating that on one occa-sion in the summer of 1957, while Perry was under surveillance by ForemenClarence Hawk and George Williams, Harper was observed, along with Perry,meeting with Union Organizers Kanatzar and Perry.31There is no evidence thatany management official ever made any threats or voiced any expressions ofhostility specifically directed against Harper on account of her union activities.Harper throughout both periods of her employment worked as a fettler in thepress department, one of several departments under the foremanship of ClarenceHawk.As a fettler, it was Harper's job to remove raw tile coming off the continu-allymoving belt of the pressing machine, to inspect all pieces of tile for defects, todiscard the defective tile in a scrap box, and to pack the good tile into specialcontainers, called saggars, for further processing.She was also required to callthe presser's attention to defects and to direct the presser to stop the machine ifnecessary to have the cause of the defects corrected.The Respondent conceded thatHarper was considered a fettler of average skill, but contended that although thequality of her work was normally good she would at times have lapses. ContrarytoHarper's testimony that she had never been reprimanded for her work, theRespondent's records show that she received four official reprimands or warningsbefore her discharge.Two of these were during her initial period of employment,prior to her layoff, and the others in September 1957 and November 1957, respec-tively.The September reprimand, signed by Hawk, was for careless work, specifi-31I do not, however, credit Harper's further and uncorroborated testimony, that for aperiod of about 4 months thereafter she was under constant surveillance by Hawk andWilliams,who would follow her practically every time she left her house by car atnight.In this respect Harper's testimony impressed me as implausible and the productof imagination rather than fact. .JACKSON TILE MANUFACTURING COMPANY237cally for packing tile containing "stickers." 32The written reprimand recites thatHawk "waived 3 day suspension" but that a repetition of the same offense wouldresult in discharge.The November reprimand, signed by Assistant Foreman WilliamRobbins, was for packing tile with chipped corners.That reprimand also notes thata repetition of the offense will result in discharge.Harper was discharged on January 9, 1958. The reason given was that she hadpacked bad ware on her last day of work, the night before.At that time Harper wasworking on the night shift to which she, along with other experienced employees inthe press department, was transferred when the shift was formed shortly after therepresentation election of December 4, 1957.That shift was under the immediatesupervision of Assistant Foreman Robbins, who also doubled as the inspector.Hawk, as department foreman, directly supervised the day shift, but made it hispractice to stay on for the evening shift until the work was set up and the machineswere operating to his satisfaction.Concerning the events of her last day's work, Harper testified as follows: Themachine on which Harper worked that evening was producing an unusually largenumber of defective tile due to "stickers."Early in the shift, Hawk inquired as tothe reason for the large amount of tile in the scrap box, and upon being told byHarper that it was due to "stickers," Hawk instructed Armond Higgins, the presser,to wash the dies.This, however, did not correct the condition for long.BeforeHawk left that evening, Harper again called Hawk's attention to the fact that themachine was producing "stickers," and this time Hawk turned up the heat in themachine.Some hours later that evening, after Hawk left, Harper pointed out toRobbins that the machine was again running "stickers."As a result, Robbins in-structed the presser again to wash the dies.33Shortly thereafter, Harper noticedRobbins making a thorough inspection, piece by piece, of the Mile in the saggers shehad already packed, spending, according to Harper, more than an hour on suchinspection.When Robbins finished, he showed Harper, according to her testimony,threepieces of tile with "stickers" on them, saying, "This is what I found in yoursaggers."The next day, when Harper came to work, she was told to report to theoffice.Hawk told her that, although he hated to do so, he would have to dischargeher because she had packed six saggars full of "stickers" the previous evening andalready had four reprimands on her record.The General Counsel contends that normally a fettler would not be discharged forpacking only three defective pieces of tile in the course of a day.Harper testifiedthat it was not unusual for a fettler to overlook some defective tile, and that to allowonly three pieces to pass by in the course of an 8-hour day was not considered at allabnormal.In that respect,Harper's testimony was corroborated by KennethKennedy, formerly employed by the Respondent as a quality control inspector in thepressroom.Kennedy testified, without contradiction from the Respondent, that hewould think it is exceptionally good if a fettler only allowed three defective tiles topass by in the course of a shift if the defects consisted of nothing more than small"stickers."Except for minor details of no special consequence, the Respondent quarrels withHarper's account of what occurred on the last day she worked in only one respect-the amount of defective tile she packed.Robbins testified that immediately beforehe stopped the machine the last time, he had observed tiles with "stickers" comingdown the belt, and that it was he who called it to Harper's attention rather than theother way around.He decided to make a check of Harper's back saggars, he ex-plained, because he had noticed that while the belt was carrying "stickers," she wasstillpacking tile.Checking back to the point where the bad tile had started, hefound that Harper had packed some 15 saggars in which at least half the tile wasdefective.34Robbins further testified that when he completed his check, he broughtHarper over to the skid on which he had placed the 15 saggars and called her at-tention to the defective tile.Robbins conceded that he did not pull out and show thedefective tile to Harper piece by piece, except possibly for two or three, but explained"the way they were on the skid there we could just glance down and see the bad33A "sticker" is a bump or dent in the tile caused by loose clay clinging to the diesof the pressing machine.The condition is usually corrected by washing off the dies.To prevent repetition it is also sometimes necessary to increase the heat of the pressingmachine.33Harper's testimony concerning the difficulties with the machine that evening wassubstantially corroborated by Armond Higgins, called as a witness by the General Coun-sel.According to Higgins,the machine had been running a large number of stickers forseveral days.81Each sagger contains about 52 pieces. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDpieces on top."Thereafter, Robbins' testimony continued, he called Hawk at home:to find out what Hawk wanted done about it. Hawk told him to put about10 saggars.aside so that he could personally inspect them the next morning.Both Hawk and Plant Superintendent Walter Steunkel testified that the following.morning they examined the 10 saggars Robbins had set aside and thereby verifiedthat the saggars contained an extraordinary high proportion of defective tile.Hawktestified that he considered Harper, not the presser, primarily at fault for the largenumber of wasted tile that had been produced the night before, pointing out that ifHarper had carried out her responsibility of stopping the presser the moment the:first "sticker" came through, the dies could have been cleaned then and the flow ofbad tile would have been stopped 10 saggars earlier.According to Hawk, the de-cision todischarge Harper was based solely upon her careless work the night before,coupled with the earlier reprimands she had received.The General Counsel would support a finding of discrimination in the case ofHarper on the basis of (1) the Respondent's proved antipathy toward the Union and.those associated with it; (2) Harper's prominencein unionactivities; and (3) theabsence of "cause" for the discharge.The last element he would support entirelyupon Harper's testimony that Robbins showed her only three pieces of defective tile,and from this he would have it inferred that there could not have been more.The General Counsel concedes in his brief that if itis found inaccordance with the.testimony of the Respondent'switnessesthat Harper packed an abnormally largeamount of defective tile the last day she worked, then "obviously Mrs. Harper doesnot have a case."On the basic issue of fact involved, Harper's testimony need not be read as neces-sarily irreconcilable with that of Robbins. It is entirely possible to credit Harper'stestimony that Robbins separately exhibited to her only three pieces of defective tile,and at thesame timecredit Robbins' testimony that there were many more defectivepieces in the saggars he had checked. Indeed, Robbins did not assert that heseparately pointed out the defective tiles, except possibly for a few; rather, that hecalled Harper's general attention to the saggars containing the defective tile so thatshe might see for herself.As to the last point, Harper wasnot called asa rebuttalwitness and there isno referenceto it in heroriginal testimony.In any event, even if the two versions are viewed as mutuallyinconsistent, I amnot persuaded that the Respondent'smustbe rejected.Robbins, the Respondent'sprincipalwitness, wasno longer in the Respondent's employ at the time of the hear-ing, and had no apparent interest, direct or indirect, in covering up for the Re-spondent.His testimony as to what led him to make a lengthy check of Harper'ssaggars seems plausible.Considering that the dies required a washing just beforethe check was begun, it is not improbable that the saggars packed immediately beforethe washing might have contained an unusual amount of "stickers."Robbins' testi-mony as to the amount of bad tile found impressed me as perhaps somewhat exag-gerated, but not as contrived. It was not substantially impaired by cross-examination.Moreover, if the Respondent had wanted to invent a false situation as a cover fora discriminatory discharge of Harper, it seems to me more likely that it would havedone so at an earlier and more meaningful time.As Harper's own testimony shows,her own union activities ended with the election which was held on December 4, 1957,and, so far as appears, no further organizational activities were in progress at thetime of Harper's discharge.To give significance to the timing of the discharge, theGeneral Counsel relies on Harper's testimony that she had mentioned to some girlsin the restroom prior to her discharge-just how long before, her testimony does notindicate-that the unfair labor practice hearing in Cases Nos. 15-CA-999 and 15-CA-1094 would begin about January 14 or 15, 1957. He also points to the fact thatHarper later appeared as a witness at that hearing.But there is no evidence thatHarper's casual restroom comments came to the notice of the Respondent, and evenif they had, I do not think it likely that that circumstance alone would have proddedthe Respondent to action against her from which it had refrained before. Further,it strikes me that if the Respondent knew that Harper expected to be a witness at thathearing, it would have preferred to have her testify while still an employee eco-nomically dependent upon the Respondent for her livelihood.There are, it is true, circumstances present in this case that may giverise to asuspicion that the discharge action may have been influencedat least inpart by theRespondent's antipathy toward Harper's union activities.Thus, to mention but one,it appears that Harper, whose competence as an employee was conceded to be average,was the only fettler (except for probationary employees) ever to be discharged.Butthough this case may not be entirely free from doubt, I am not persuaded on all therecord that a fair preponderance of the credible evidence supports a finding thatHarper was not discharged for cause, as asserted by the Respondent, and would not JACKSON TILE MANUFACTURING COMPANY239have been discharged but for her union activities, as claimed by the General Counsel.Consequently, I shall recommend dismissal of the complaint's allegations as toHarper.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that the Respondent be ordered to cease and desist therefrom,and take certain affirmative action in order to effectuate the policies of the Act.Having found that the Respondent discriminated with regard to the hire andtenure of employment of James Foster and Grady Cook, I shall recommend thatthe Respondent offer them immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of pay suffered as a result of thediscrimination against them, by payment to each of them of a sum of money equalto the amount he would have earned from the date of his discriminatory dischargeto the date of the offer of reinstatement less net earnings to be computed on aquarterly basis in the manner established by the Board in F. W.Woolworth Com-pany,90 NLRB 289, 291-294. Earnings in any one particular quarter shall haveno effect upon the back-pay liability for any other such period. It will also be rec-ommended that the Respondent preserve and make available to the Board uponrequest, payroll and other records to facilitate the checking of back pay due.As the unfair labor practices committed by the Respondent were of a characterstriking at the roots of employee rights safeguarded by the Act, it will also berecommended that the Respondent cease and desist from infringing in any mannerupon the employee rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Glass & Ceramic Workers of North America, AFL-CIO-CLC, is alabor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JamesFoster and Grady Cook, thereby discouraging membership in the Union, the Re-spondent has engaged in unfair labor practices within the meaning of Section 8(a) (3)of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a)( I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices as alleged in thecomplaint by reason of its discharge of Lula Mae Harper.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in United Glass & Ceramic Workersof North America, AFL-CIO-CLC, or any other labor organization, by dis-criminating in regard to the hire or tenure of employment or any term orcondition of employment of any of our employees.WE WILL NOT in any other manner, interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join the aforesaid labor organization, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8(a)(3) of the Act.WE WILL offer James Foster and Grady Cook immediate and full reinstate-ment to their former or substantially similar positions without prejudice to 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir seniority and other rights and privileges and make them whole for anyloss of pay suffered as a result of the discrimination against them.All our employees are free to become, remain, or refrain from becoming or re-maining members of any labor organization, except as that right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.We will not discriminatein regard to the hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalf of anylabor organization.JACKSONTILEMANUFACTURINGCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60days from thedate hereof,and must not bealtered,defaced,or coveredby any othermaterial.Durham Coca-Cola Bottling CompanyandRetail,Wholesale andDepartment Store Union,AFL-CIO,Petitioner.Case No. 11-RC-1173.July 23, 1959SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to the provisions of a stipulation for certification uponconsent election duly executed by the parties an election by secretballot was conducted on October 15, 1958,under the direction andsupervision of the Regional Director for the Eleventh Region amongthe employees in the stipulated unit.At the conclusion of the election,the parties were furnished a tally of ballots which showed that ofapproximately 46 eligible voters, 22 were for the Petitioner,16 votedfor no union,1 ballot wasvoid,and 7 cast challenged ballots.As the challenged ballots were sufficient in number to affect theresults of the election,the Regional Director,acting pursuant tothe Board'sRules and Regulations, made an investigation of theissues raised by the challenges,and thereafter,on October 30, 1958,issued and served upon the parties his report on challenged ballots,in which he recommended to the Board that the challenges to threeballots be overruled and that if they are not determinative of theresults of the election a hearing be ordered on the issues raised by theremaining four challenges.The Board adopted the findings andrecommendations of the Regional Director,'and accordingly on Jan-nary 9, 1959,after the three challenged ballots referred to above wereopened and counted a revised tally of ballots was issued as follows :22 for the Petitioner,19 for no union,1 void ballot,and 4 unopenedchallenged ballots.Pursuant to the Board'sOrder the Regional1 122 NLRB 723.124 NLRB No. 28.